Citation Nr: 0630558	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for an eye disability.

2. Entitlement to service connection for a skin disability.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1987 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. The veteran requested a hearing before the Board, 
but failed to show to his scheduled time despite being 
notified at his last known address. 


FINDINGS OF FACT

1. The veteran does not currently have an eye disability.

2. The veteran currently has acne, but there is no competent 
evidence that shows a causal link between his condition and 
any remote incident of service.


CONCLUSIONS OF LAW

1. The veteran's claimed eye disability was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 and 3.304 (2006).

2. The veteran's skin condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his skin problems began in 1993, 
shortly after service. His eye problems, he alleges, are the 
result of driving a truck in Germany during active duty 
through the snow. At that time, the veteran alleges he 
developed little floating images that persist today and have 
caused light sensitivity.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Initially, the Board notes that the veteran's service medical 
records do not confirm any complaints, treatments or 
diagnoses for any skin or eye condition. His separation 
examinations, moreover, also show the veteran exited service 
with no skin or eye abnormality. His service medical records 
are simply devoid of any findings consistent with a chronic 
eye or skin condition.

If a chronic condition was not shown during service, as is 
the case here, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service. The crucial inquiry, then, is whether the veteran's 
current skin condition and alleged eye condition are related 
to any remote incident in service. The Board concludes they 
are not. There simply is no evidence that the veteran has a 
current eye disability and there simply is no competent 
evidence linking his current skin condition to any remote 
incident to service.


After service, the veteran's treatment records are silent as 
to any complaints, treatments or diagnoses for any eye 
condition.  Rather, reports of medical history completed by 
the veteran in 1995, 1996, 1997, and 2000 show denials by him 
of any eye trouble or skin diseases.  Records from 2001 
indicate treatment and diagnosis for acne, but no treating 
physician has ever linked his acne to any remote incident of 
service.

The veteran underwent a general and ophthalmological VA 
examination in April 2002. The general examiner diagnosed the 
veteran with "acne," but found no connection with the 
veteran's current condition and service. Indeed, the veteran 
himself reported to the examiner that the acne problem 
started in 1993, two years after separation from service. The 
medical records of evidence, moreover, do not show a single 
complaint, treatment or diagnosis for any skin condition 
until 2001, nearly a decade after service, along with 
explicit denials of skin diseases in reports of medical 
history completed before that date. The veteran at no time 
has explained why he feels his acne is related to service and 
no medical examiner has opined that they are related.

The ophthalmologist, upon completing several eye tests, found 
no abnormality and concluded the eye examination was within 
normal limits. Regarding the veteran's complaints of 
"floaters" due to exposure of snow in service, the examiner 
opined as follows: 

It is possible that he does have some small floaters. 
These are benign and more of a nuisance than a 
pathology. This has been explained to him. I do not 
expect him to have any decreased vision or visual 
problems from the floaters in the future.

The Board finds the examiners' opinions compelling. The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's prison treatment records. Even to the extent the 
ophthalmologist examiner believes some eye abnormality is 
possible, his opinion clearly is negative of any nexus of the 
veteran's complaints to any remote incident of service. Also 
compelling, no other medical provider has ever linked the 
veteran's eye complaints or diagnosed acne with any incident 
of service or otherwise conflicted with the VA examiners' 
opinions. 

The Board has considered the veteran's statements that he has 
suffered with skin and eye problems ever since service. There 
simply is no medical evidence, however, to support continuity 
of symptomatology since 1992. Rather, as noted above, medical 
histories completed between 1995 and 2000 show denials of the 
conditions at issue here, and the first reported treatment 
for acne was not until 2001, nearly a decade after service. 
In regard to his eye complaints, he admittedly never sought 
treatment for his eyes, and the VA examiner, after thorough 
tests were conducted, found no abnormality. The fact remains 
that there is no medical evidence that the veteran has a 
current eye condition. 

To the extent that the veteran is himself asserting that he, 
in fact, does have current skin and eye disabilities as a 
result of in-service events, laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnoses and etiology of medical 
conditions. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). Thus, his statements, without more, do not 
constitute competent favorable evidence. See also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (Complaints of pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted). 

In short, there simply is no evidence that the veteran's skin 
condition is related to any remote incident of service or 
that he even has a current eye disability and, therefore, 
service connection is not warranted. As reflected by the 
discussion above, the preponderance of the evidence is 
against the veteran's claims. As such, the benefit-of-the-
doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in January 2002. That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The January 2002 letter informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations to obtain 
opinions as to whether his alleged eye and skin disabilities 
can be directly attributed to service. Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a skin disability is 
denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


